DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9 and 13-20)  in the reply filed on 9/27/2022 is acknowledged.
	Claims 10-12 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-9 and 13-20 have been considered on the merits. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 9 discloses that the proteins listed are present in the conditioned medium at a concentration of 10 ng/ml or more. According to the instant specification, there is no supporting disclosure for the concentration as claimed. Paragraph [0037] of PGPub discloses the concentration of TSP, TIMP1, TIMP2, etc. in the range of pg/ml, not ng/ml as claimed. Table 3 of the instant specification shows that TSP, for example, is present in the conditioned medium at the concentration of 63.65 pg/ml. Thus, the claimed concentration range of 10 ng/ml or more is not supported by the instant specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims disclose a method of preparing a stem cell-derived epidermal progenitor cell conditioned medium, and a step of differentiating AND stem cells to stem cell-derived epidermal progenitor cells by culturing ANY stem cells in a differentiation medium containing ascorbic acid and hydrocortisone.
Differentiation of ANY adult stem cells to epidermal progenitor cells
The scope of the stem cells is extremely broad encompassing embryonic stem cells (ESCs), induced pluripotent stem cells (iPSCs), and adult stem cells as disclosed in claim 4. While ESCs and iPSCs, pluripotent stem cells, are known to differentiate all of the three germ layers and capable of differentiating into epidermal progenitor cells, and epidermal stem cells obviously would differentiate into epidermal progenitor cells, however, not all adult stem cells are known to differentiate into epidermal progenitor cells. The scope of adult stem cells are broad including mesenchymal stem cells, hematopoietic stem cells, and other stem cells derived from placenta and umbilical cord as exemplified in the instant specification. Furthermore, there are other adult stem cells with limited capacity of differentiation. For example, those with limited capacity would include, but not limited to, neuronal stem cells, pancreatic stem cells, cardiac stem cells, etc.  
The instant specification provides only a limited example of stem cells that being differentiated into epidermal progenitor cells: placenta-derived or umbilical cord-derived mesenchymal stem cells (para. [0010] and [0057] of PGPub; Example 1). 
The specification does not provide any other description to adult stem cells other than placenta-derived or umbilical cord-derived stem cells with regard to the differentiating other adult stem cells into epidermal progenitor cells using a culture medium comprising ascorbic acid and hydrocortisone. The specification does not disclose any embodiment directed to epidermal stem cells that are known to be differentiated into epidermal lineage including epidermal progenitor cells.

ESC/iPSC differentiation into epidermal progenitor cells
While the specification as well as the claims disclose ESCs and iPSCs for differentiating into epidermal progenitor cells, and they are known to be capable of differentiating into epidermal lineage (see Averdam et al. 2004, Int. J. Dev. Biol.; Bilousova et al. 2011, J. Inv. Dermatol.), however, the specification fails to provide sufficient written description with regard to the claimed method of using a differentiation medium comprising ascorbic acid and hydrocortisone for the differentiation of ESCs or iPSCs into epidermal progenitor cells. As discussed above, the specification only discloses an embodiment utilizing placenta-derived mesenchymal stem cells to differentiate into epidermal progenitor cells using a differentiation medium comprising ascorbic acid and hydrocortisone. It is understood that differentiation of ESCs or iPSCs into a specific cell type is complicated process involving multiple steps with specified culture medium for the desired differentiation. Thus, without any detailed process for differentiating ESCs and/or iPSCs, the claimed method merely requiring a differentiation medium comprising hydrocortisone and ascorbic acid is insufficient to show that the inventors had possession on the claimed method of differentiating ESCs and/or iPSCs into epidermal progenitor cells using a differentiation medium comprising hydrocortisone and ascorbic acid.
M.P.E.P. §2163 states “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.”
M.P.E.P. § 2163 also recites, “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention… one must define a compound by ‘whatever characteristics sufficiently distinguish it’. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.” and further, “The description needed to satisfy the requirements of 35 U.S.C. 112 "varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084.< Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art. In most technologies which are mature, and wherein the knowledge and level of skill in the art is high, a written description question should not be raised for claims >present in the application when originally filed,< even if the specification discloses only a method of making the invention and the function of the invention. See, e.g., In re Hayes Microcomputer Products, Inc. Patent Litigation, 982 F.2d 1527, 1534-35, 25 USPQ2d 1241, 1246 (Fed. Cir. 1992) ("One skilled in the art would know how to program a microprocessor to perform the necessary steps described in the specification. Thus, an inventor is not required to describe every detail of his invention. An applicant's disclosure obligation varies according to the art to which the invention pertains. Disclosing a microprocessor capable of performing certain functions is sufficient to satisfy the requirement of section 112, first paragraph, when one skilled in the relevant art would understand what is intended and know how to carry it out."). In contrast, for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.”

Scope of Enablement Rejection
Claims 1-9 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for stem cells known to possess a capacity to differentiate into epidermal progenitor cells (placenta- or umbilical cord-derived mesenchymal stem cells; ESCs or iPSCs; epidermal/keratinocyte stem cells), does not reasonably provide enablement for any other stem cells that are not known to differentiate into epidermal progenitor cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQd 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. While all of these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
The instant claims disclose a method of preparing a stem cell-derived epidermal progenitor cell conditioned medium, and a step of differentiating AND stem cells to stem cell-derived epidermal progenitor cells by culturing ANY stem cells in a differentiation medium containing ascorbic acid and hydrocortisone. Claim 4 discloses that the stem cells are limited to ESCs, adult stem cells or iPSCs. As the scope of adult stem cells is extremely broad, any known stem cells found in the body would be included. 
The claims require a step of differentiating ANY stem cells into epidermal progenitor cells. It is known in the art that ESCs and iPSCs, pluripotent stem cells, would be able to differentiate into any cell types including those in the epidermal lineage. Thus, they are capable of differentiating into epidermal progenitor cells under a specific culture condition to induce the cells in the epidermal lineage.
However, not all of the adult stem cells necessarily possess an ability to differentiate into epidermal lineage. The adult stem cells would encompass multipotent stem cells such as mesenchymal stem cells (MSCs) and hematopoietic stem cells (HSCs) as well as those more limited stem cells (e.g. oligopotent stem cells; unipotent stem cells) such as neuronal stem cells, pancreatic stem cells, cardiac stem cells, etc. While mesenchymal stem cells. There is no evidence that these unipotent stem cells would differentiate into epidermal lineage in the art.
As shown in the instant specification, MSCs are capable of differentiating into epidermal progenitor cells. However, there is no embodiment to show that any adult stem cells are capable of differentiating into epidermal progenitor cells, particularly using a differentiation medium comprising hydrocortisone and ascorbic acid.
There is no guidance or working embodiments supporting the entire scope of the claimed adult stem cells except placenta-derived or umbilical cord-derived mesenchymal stem cells. Considering the adult stem cells such as oligopotent or unipotent stem cells are not capable of differentiate the lineage cells other than those they are destined to, it is highly unpredictable that any adult stem cells would differentiate into epidermal progenitor cells when they are cultured in a differentiation medium comprising hydrocortisone and ascorbic acid. 
Based on the above discussion, it is concluded that the instant specification failed to enable one skilled in the art to make/use the method of the claimed invention to produce epidermal progenitor cells from the entire scope of the adult stem cells without undue experimentations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sohn et al. (2018, Dermatol. Ther.; IDS ref.) as evidenced by Kim et al. (2011, Cell Tissue Res.).
Regarding claims 1, 4, 13 and 16, Sohn et al. teach a method of obtaining a conditioned medium of epidermal progenitor cells derived from mesenchymal stem cells (see entire document).
Regarding claims 2 and 14, Sohn et al. teach that epidermal progenitor cells are derived from human mesenchymal stem cells (hMSCs) differentiated in a differentiation medium comprising 0.3 μM ascorbic acid and 0.5 μg/ml hydrocortisone (p.231, 1st col., 1st para.).
Regarding claims 3 and 15, Sohn et al. teach that the differentiation was carried out for 10-21 days (p.231, 1st col., 1st para.), which meet the range of 120-600 hours.
Regarding claims 1, 5, 13 and 17, Sohn et al. teach that the EPCs produced from hMSCs were cultured for 48-72 h prior to harvesting the media (EPC-CM) (p.231, 1st col., “Conditioned Media (CM) Preparation”). This teaching meets the step of recovering the conditioned medium of claims 1 and 13 and the duration of culturing for 10-350 hours of claims 5 and 17.
Regarding claims 6 and 18, Sohn et al. teach the culture medium being chemically defined media (MEM alpha without phenol red, choline chloride, vitamin B12, and sodium phosphate monobasic, supplemented with lipoic acid, adenosine, cyanocobalamin, cytidine, guanosine, DL-alpha-lipoic acid and uridine for clinical use) (p.231, 1st col., “Conditioned Media (CM) Preparation”). This medium does not disclose serum as it is chemically defined, and thus, meets the limitation.  
Regarding claims 7 and 19, Sohn et al. teach that hMSCs were cultured for 2-3 days (48-72 hours) with complete culture medium prior to differentiation (p.231, 1st col., 1st para.). While the ingredients of the complete culture medium is not disclosed in Sohn et al., however, Sohn et al. refer a reference by Kim et al. (cited as [21], p.230, 2nd col., last para.), and Kim et al. (2011, Cell Tissue Res.) teach that the culture medium for the MSCs contains serum (p.55, 1st col., 1st para.), and thus, meet the limitation.
Regarding claim 8 directed to the listed species of proteins present in the conditioned medium obtained from the culturing stem cell-derived epidermal progenitor cell, Sohn et al. teach the cytokines upregulated on differentiation in EPCs present in the conditioned medium (p.241, 2nd col., 1st para.; Table 2).
Regarding claim 9, while Sohn et al. do not particularly teach the concentration of the proteins present in the conditioned medium, however, as the method of Sohn et al. is identical to the claimed invention, the results obtained from the method are expected the same.
Thus, the reference anticipates the claimed subject matter. 

It is noted that the above claim rejection is based on the reference published on 3/2/2018. There is a foreign priority claim based on KR10-2017-0083861 in the instant application. However, the foreign priority document is not in English and there is no English translation submitted to perfect the priority claim. Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0102289) in view of Skinner (WO 2008/070868A1).
Regarding claims 1, 4, 13 and 16, Yu et al. teach a method of differentiating pluripotent stem cells such as ESCs or iPSCs into keratinocyte progenitors/keratinocyte stem cells (Abstract; paras. [0007], [0009], [0025], [0038]). It is noted that the term “epidermal progenitor cells” in the claims is interpreted the same as keratinocyte stem cell of Yu et al. because the instant specification discloses that epidermal stem cells are interchangeably used for the stem cell-derived epidermal progenitor cells (para. [0028]). Since keratinocyte stem cells are alternative term to epidermal stem cells, the keratinocyte stem cells of Yu et al. would meet the stem cell-derived epidermal progenitor cells. 
Yu et al. also teach culturing the keratinocyte progenitors obtained from ESCs/iPSCs in a keratinocyte stem cell maturation medium (para. [0007]).
Regarding claims 1 and 13 directed to the step of recovering the stem cell-derived epidermal progenitor cell conditioned medium from the culture of the stem cell-derived epidermal progenitor cells, Yu et al. do not teach the limitation.
Skinner teaches to obtain a conditioned medium from the culture of epidermal stem cells (p.11, lines 3-29).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to recover a conditioned medium from the culture of keratinocyte progenitor/stem cells of Yu et al. because Skinner teaches that soluble factors, known and unknown, found in “conditioned media”, and conditioned media produced by the secretory output of growing epithelial stem cells in culture would facilitate normal growth of skin and hair follicle cell types (p.7, lines 19-22). Furthermore, Skinner teaches the use of stem cell secretions (i.e. conditioned medium from epithelial stem cell culture) would be used for therapeutic treatment of skin tissue (p.12, lines 1-10). One skilled in the art would recognize the benefit of the conditioned medium of epithelial stem cells, i.e. keratinocyte stem cells, and thus, try to obtain a conditioned medium from the keratinocyte stem cells derived from ESCs/iPSCs taught by Yu et al. with a reasonable expectation of success.
Regarding the differentiation medium comprising ascorbic acid and hydrocortisone (claims 1 and 13), Yu et al. teach that the differentiation medium comprises ascorbic acid and hydrocortisone (para. [0098], [0149]; Table 2).
Regarding claims 2 and 14 directed to the concentration of ascorbic acid and hydrocortisone, Yu et al. teach that the factors used in the differentiation includes ascorbic acid and hydrocortisone and the concentration of these factors can range from about 0.01 ng/ml to 500 g/ml, preferably 1 ng/ml to 100 ng/ml (para. [0098]). Considering the MW of ascorbic acid being 172, the molarity of ascorbic acid would be calculated to 0.58 M for 100 ng/ml. Thus, the range taught by Yu et al. would meet the concentrations of ascorbic acid and hydrocortisone as claimed.
Regarding claims 3 and 15 directed to the duration for differentiation being 120-600 hours, Yu et al. teach that the differentiation step is for Days 4-14 (about 10 days: 240 hours) and committed simple epithelial precursors became cytokeratin 14 and p63-positive keratinocyte progenitors (para. [0149]). Thus, this teaching meets the limitation.
Regarding claims 5 and 17 directed to the producing step for 10-350 hours, Yu et al. teach a maturation step of culturing keratinocyte progenitors for Days 15-20, i.e. 5 days, and maintenance step (Day 20+) (para. [0149]), and the maturation and maintenance steps are considered the same as the claimed producing step. Thus, the culturing duration taught by Yu et al. would fall within the claimed range. 
Regarding claims 6 and 18 directed to the producing step being carried out in a serum-free medium, Yu et al. teach that the culture medium for the maturation and maintenance steps is FBS- and BSA-free chemically defined culture medium (para. [0149]).  
Regarding claims 7 and 19 directed to a step of culturing stem cells prior to the differentiation step in a serum-containing culture medium for 10 to 350 days, Yu et al. teach that ES cells can be maintained in an undifferentiated state by culturing the cells in the presence of serum (para. [0114]). While Yu et al. do not particularly teach the duration of culturing ES cells prior to the differentiation, however, it is considered that the duration of maintaining ES cells in the culture undifferentiated state can be modified as needed, and thus, it would have been obvious to a person skilled in the art to modify the duration of culturing the ESCs in undifferentiated state as desired before initiating differentiation of the ESCs into keratinocyte stem/progenitor cells taught by Yu et al. with a reasonable expectation of success.
 Regarding claims 8-9, Yu et al. in view of Skinner do not teach the limitation.
However, the limitation disclosed in these claims is directed to the results obtainable from the claimed method. Since the combined teachings of Yu et al. and Skinner arrive at the claimed method, the results from the method taught by Yu et al. and Skinner would be substantially similar, if not identical, to those from the claimed invention in the absence of evidence to the contrary.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1631